                         3:19-cv-03142-CSB-EIL # 33            Page 1 of 6
                                                                                                         E-FILED
                                                                      Tuesday, 02 February, 2021 05:09:29 PM
                                                                                Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


SPEECH FIRST, INC.,
                                      Plaintiff,
                                                      Case No. 3:19-cv-3142
v.                                                    NOTICE OF DISMISSAL

TIMOTHY L. KILLEEN, et al.,
                                   Defendants.




        Plaintiff, Speech First, Inc., hereby dismisses Count I of the complaint with prejudice and

Counts II, III, and IV of the complaint without prejudice. Each party to bear its own costs, expenses,

and attorney’s fees.

                                                    Respectfully submitted,

  Dated: February 2, 2021                            /s/ J. Michael Connolly

                                                    William S. Consovoy
                                                    J. Michael Connolly
                                                    Cameron T. Norris
                                                    CONSOVOY MCCARTHY PLLC
                                                    1600 Wilson Blvd., Suite 700
                                                    Arlington, VA 22209
                                                    (703) 243-9423
                                                    will@consovoymccarthy.com
                                                    mike@consovoymccarthy.com
                                                    cam@consovoymccarthy.com
                       3:19-cv-03142-CSB-EIL # 33          Page 2 of 6




                               CERTIFICATE OF SERVICE

       I certify that on February 2, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will automatically send email notification of the filing to

the following:


       Ishan K. Bhabha
       Jenner & Block LLP
       1099 New York Avenue NW, Suite 900
       Washington, DC 20001
       Telephone: (202) 637-6327
       Facsimile: (202) 639-6066
       IBhabha@jenner.com




                                                   /s/ J. Michael Connolly

                                                   J. Michael Connolly
                                                   CONSOVOY MCCARTHY PLLC
                                                   1600 Wilson Blvd., Suite 700
                                                   Arlington, VA 22209
                                                   703-243-9423
                                                   mike@consovoymccarthy.com
                         3:19-cv-03142-CSB-EIL # 33            Page 3 of 6




                                          AGREEMENT

        This Agreement (the “Agreement”) is entered into on the date of signature of the last
signatory to this Agreement (“Effective Date”) by and between Speech First, Inc. (“Speech First”)
on the one hand and the Board of Trustees of the University of Illinois (the “University”) on the
other (collectively, the “Parties”), as follows:

        A.      WHEREAS, by complaint filed on May 30, 2019, Speech First brought the matter
styled Speech First, Inc. v. Killeen, 3:19-cv-03142-SEM-TSH (C.D. Ill.) (“Action”) asserting
claims against Timothy L. Killeen, in his official capacity as President of the University of Illinois;
Robert J. Jones, in his official capacity as Chancellor of the University of Illinois at Urbana-
Champaign and Vice President of the University of Illinois System; Danita M. Brown Young, in
her official capacity as Vice Chancellor for Student Affairs; Rhonda Kirts, in her official capacity
as Acting Dean of Students; Justin Brown, in his official capacity as Director of the Office for
Student Conflict Resolution; January Boten, Debra Imel, Rachael Ahart, Matthew Pinner, Arianna
Holterman, Dementro Powell, Jamie Singson, Kimberly Soumar, all in their official capacities as
members of the Bias Assessment and Response Team; Lowa Mwilambwe, in his official capacity
as Associate Vice Chancellor for Student Affairs; Alma R. Sealine, in her official capacity as
Director of University Housing; Patricia K. Anton, in her official capacity as Associate Director
of University Housing; Ramón Cepeda, Kareem Dale, Donald J. Edwards, Ricardo Estrada,
Patricia Brown Holmes, Naomi D. Jakobsson, Stuart C. King, Edward L. McMillan, Jill B. Smart,
Trayshawn M.W. Mitchell, Darius M. Newsome, Shaina Humphrey, Governor J. B. Pritzker, all
in their official capacities as members of the University of Illinois Board of Trustees
(“Defendants”);

        B.     WHEREAS, on June 6, 2019, Speech First moved for a preliminary injunction
relating to its claims concerning Section 2-407 of the Student Code, the University’s Bias
Assessment Response Team (“BART”), the University Housing’s Bias Incident Protocol (“BIP”),
and the University’s procedures for imposing No Contact Directives (“NCD Procedures”);

       C.      WHEREAS, Defendants opposed Speech First’s motion;

         D.      WHEREAS, on September 17, 2019, the U.S. District Court for the Central District
of Illinois issued a decision denying Plaintiff’s motion;

       E.      WHEREAS, on September 17, 2019, Plaintiff filed a Notice of Appeal;

       F.      WHEREAS, on July 28, 2020, the U.S. Court of Appeals for the Seventh Circuit
affirmed the decision;

        G.     WHEREAS, on September 4, 2020, the U.S. Court of Appeals for the Seventh
Circuit denied Plaintiff’s petition for rehearing en banc;

        H.     WHEREAS, on September 15, 2020, the U.S. District Court for the Central District
of Illinois granted the Parties’ motion to stay Defendants’ obligation to answer or otherwise




                                                1 of 4
                         3:19-cv-03142-CSB-EIL # 33            Page 4 of 6




respond to Plaintiff’s complaint and to postpone the Rule 16 Scheduling Conference until after
Plaintiff’s petition for writ of certiorari to the Supreme Court of the United States was resolved;

        I.     WHEREAS, Speech First’s petition for a writ of certiorari is due on February 1,
2021;

      J.      WHEREAS, the Parties have determined that it is in their mutual interests to
amicably resolve all issues between them;

        NOW, THEREFORE, in consideration of the foregoing and of the mutual undertakings of
the Parties set out herein, the Parties agree as follows:

        1.     With respect to Section 2-407 of the Student Code, on July 18, 2019, the University
amended Section 2-407 of its Student Code to eliminate a provision that required prior approval
for posting and distributing “promotional materials of candidates for non-campus elections.” The
University will not reinstate the removed provision.

       2.      Speech First agrees to dismiss with prejudice its claim in this Action related to the
eliminated prior-approval provision of Section 2-407 of the Student Code.

        3.      BART and BIP have no authority to impose any form of discipline on any student.
BART’s and BIP’s members cannot compel students to speak with BART or BIP about bias-
motivated incidents. If a student declines to speak with BART or BIP, the student will not be
disciplined in any way.

        4.      Speech First takes no position on the University’s representations about its practices
with respect to BART or BIP in paragraph 3. Speech First reserves all rights to file a new lawsuit
with respect to BART or BIP. Speech First acknowledges that this Agreement does not confer any
enforceable rights on Speech First with respect to BART or BIP.

       5.      With respect to the University’s NCD Procedures, a student’s bias-motivated
speech can justify the imposition of an NCD only when a Disciplinary Officer determines that the
speech is accompanied by allegations of an actual or foreseeable Student Code violation, such as
sexual harassment or stalking.

       6.      Speech First takes no position on the University’s representations about its practices
with respect to NCD Procedures in paragraph 5. Speech First reserves all rights to file a new
lawsuit with respect to the University’s NCD Procedures. Speech First acknowledges that this
Agreement does not confer any enforceable rights on Speech First with respect to NCD
Procedures.

       7.     Speech First acknowledges that this Agreement does not require the University to
change any policies, practices, or procedures in effect as of the date of this Agreement.

        8.     Within two (2) business days of the Effective Date, Speech First shall file a Notice
of Dismissal in the form attached hereto, dismissing all claims pending against Defendants in the
Action.



                                               2 of 4
                         3:19-cv-03142-CSB-EIL # 33           Page 5 of 6




        9.     The Parties shall bear their respective attorneys' fees, costs, and expenses relating
to the Action and this Agreement.

        10.      Nothing contained in this Agreement shall be deemed as an admission of any
liability or lack of merit in any claim or defense, by any Party or by Defendants .

        11.     This Agreement represents the full and complete agreement between the Parties to
resolve their dispute. Any representations, warranties, promises, or conditions, whether written or
oral, not specifically incorporated into this Agreement shall not be binding on the Parties. All
other discussions, negotiations, and writings have been and are merged into this Agreement.

        12.     Neither this Agreement nor any terms or provision hereof may be changed, waived,
discharged, or terminated except by an instrument in writing duly signed by the Party against which
enforcement of the change, waiver, discharge, or termination is sought.

          13.   This Agreement shall be governed and construed in accordance with the laws of the
State of Illinois applicable to contracts made and to be performed wholly within the State of
Illinois, without regard to its conflict of laws provisions.

         14.    All Parties hereto agree that in the event of any ambiguity or dispute regarding the
interpreta tion of this Agreement, the Agreement will be interpreted as if each Party hereto
participated equally in the drafting hereof .

        15.     This Agreement may be signed in two original counterparts, each of which shall for
all purposes be considered an original of this Agreement. Execution and delivery of this
Agreement by electronic means (including via e-mail or .pdf) shall be sufficient for all purposes
and shall be binding on any person or Party who so executes.



        IN WITNESS WHEREOF , the Parties hereto have executed this Agreement as of the
Effective Date set forth above.



       Date:    \ /2   0..I 2- I
                                              Speech First, Inc,

                                              By: NY(,()\e, ¥---lVeAl:YJ\      Pn"i'ICUMi

       Date: 01.29.21
                                              The Board
                                                      f'Trustees of the University of Illinois

                                              By: Avijit Ghosh, Comptroller




                                               3 of4
                         3:19-cv-03142-CSB-EIL # 33                Page 6 of 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


SPEECH FIRST, INC.,
                                      Plaintiff,
                                                            Case No. 3:19-cv-3142
v.                                                          NOTICE OF DISMISSAL

TIMOTHY L. KILLEEN, et al.,
                                   Defendants.




        Plaintiff, Speech First, Inc., hereby dismisses Count I of the complaint with prejudice and

Counts II, III, and IV of the complaint without prejudice. Each party to bear its own costs, expenses,

and attorney’s fees.

                                                       Respectfully submitted,

  Dated: January __, 2021                               /s/ J. Michael Connolly

                                                       William S. Consovoy
                                                       J. Michael Connolly
                                                       Cameron T. Norris
                                                       CONSOVOY MCCARTHY PLLC
                                                       1600 Wilson Blvd., Suite 700
                                                       Arlington, VA 22209
                                                       (703) 243-9423
                                                       will@consovoymccarthy.com
                                                       mike@consovoymccarthy.com
                                                       cam@consovoymccarthy.com




                                                   4 of 4
